           Case 3:19-cv-05243-RSM Document 24 Filed 08/25/21 Page 1 of 2




1                                            U.S. District Court Judge RICARDO S. MARTINEZ

2

3

4

5
                           UNITED STATES DISTRICT COURT
6                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7                                                  )
     CONNIE L. ADAMS,                              ) CASE NO. C19-5243-RSM
8                                                  )
                          Plaintiff,               ) ORDER FOR ATTORNEY FEES
9                                                  ) PURSUANT TO 42 U.S.C. § 406(b)
     vs.                                           )
10                                                 )
     Commissioner of Social Security,              )
11
                                                   )
12                        Defendant.               )
                                                   )
13                                                 )

14
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
15
     Motion For Attorney Fees Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that
16
     Plaintiff’s attorney, JEANETTE LAFFOON, is awarded attorney fees of $12,087 pursuant
17
     to 42 U.S.C. § 406(b). When the approved 406(b) fee is received, counsel will refund
18
     directly to Plaintiff the $4,003.30 in EAJA fees previously received.
19

20          DATED this 25th day of August, 2021.

21

22                                             A
                                               RICARDO S. MARTINEZ
23                                             CHIEF UNITED STATES DISTRICT JUDGE
24

25                                                                   MADDOX & LAFFOON, P.S.
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)                                  410-A South Capitol Way
                                                                     Olympia, WA. 98501
     [C19-5243-RSM]                                                  (360) 786-8276
                                             - Page 1
         Case 3:19-cv-05243-RSM Document 24 Filed 08/25/21 Page 2 of 2




1    Presented by:

2
     /s/ JEANETTE LAFFOON
3    JEANETTE LAFFOON, WSBA #30872
     Attorney for Plaintiff
4

5    DATED: August 25, 2021

6                                                 /s/ JEANETTE LAFFOON
                                                  JEANETTE LAFFOON, WSBA #30872
7                                                 Attorney for Plaintiff
8
                            CERTIFICATE OF ELECTRONIC FILING:
9

10   This is to certify that I electronically filed the foregoing proposed ORDER FOR
     ATTORNEYS FEES PURSUANT TO 42 U.S.C. § 406(b) with the Clerk of the Court using
11   the CM/ECF system which will send notification of such filing to the following:

12   DIANA ANDSAGER
     Special Asst. U.S. Attorney
13   Office of General Counsel
     701 5th Avenue, Suite 2900, MS 221A
14
     Seattle, WA 98104-7075
15   diana.andsager@ssa.gov

16   Kerry J. Keefe
     Asst. U.S. Attorney
17   Department of Justice
     U.S. Attorney’s Office
18   700 Stewart Street, Ste 5220
     Seattle, WA 98101-1271
19
     Kerry.keefe@usdoj.gov
20

21   DATED: August 4, 2021
                                                       /s/ Jeanette Laffoon
22                                                     Jeanette Laffoon, Attorney
                                                       MADDOX & LAFFOON, P.S.
23                                                     jeanettelaffoon@gmail.com
                                                       sirenad@maddox-laffoon.com
24

25                                                           MADDOX & LAFFOON, P.S.
     ORDER FOR ATTORNEYS FEES
     PURSUANT TO 42 U.S.C. § 406(b)                          410-A South Capitol Way
                                                             Olympia, WA. 98501
     [C19-5243-RSM]                                          (360) 786-8276
                                           - Page 2
